Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

James G. Mermigis, Esq.

THE MERMIGIS LAW GROUP, P.C.
85 Cold Spring Road, Suite 200
Syosset, New York 11791
516-353-0075
James@MermigisLaw.com

Attorneys for Plaintiffs

 

STAND UP 236, LLC. d/b/a STAND UP NY,
Plaintiff,
- against - COMPLAINT
Civ No.:
Andrew M. Cuomo, in his official capacity

as Governor of New York,
Defendant.

 

Plaintiff STAND UP 236, LLC. d/b/a STAND UP NY (“Stand Up NY”), for its
Complaint against Defendant Andrew M. Cuomo, in his official capacity as Governor of New
York, alleges as follows:

INTRODUCTION

1. Plaintiff, one of the nation’s leading comedy venue, brings this action to challenge
the arbitrary and unconstitutional decision by Governor Cuomo to close down all comedy venues
statewide while allowing comparable businesses, including movie theaters, Saturday Night Live,
Jimmy Fallon Show, jazz dinner theaters, weddings in catering halls and restaurants and bars

with “live music,” to remain open. The comedy venue shutdown has resulted in the loss of
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 2 of 16

thousands of jobs for hard-working New Yorkers across the State, and threatens to jeopardize
Plaintiff’s market share and the long-term economic viability of Plaintiff’s business, all without
cause.

2. Plaintiff, Stand Up NY, opened its doors in 1986 and has since become one of
New York City’s premiere comedy venues. Celebrated for its rich history, elegant interior and
outstanding performers, Stand Up NY has created an exclusive comedy experience as it sets the
standard for other comedy venues. From Jerry Seinfeld to Chris Rock, Pete Davidson and Amy
Schumer, its stage continues to be a breeding ground for the brightest stars of today and
tomorrow.

3. Plaintiff has been ready to open and become a leader in COVID-19 safety since
the early days of the pandemic. It is ready to implement daily temperature checks and to require
all guests and employees to wear masks. As of today, Plaintiff is ready to open and safely operate
with a modified venue layout, frequent cleanings of all surfaces throughout the day by dedicated
staff, installation of multiple hand sanitizer stations, and other measures. It has repeatedly offered
to comply with any reasonable public health guidelines that New York might prescribe.

4. Yet Defendant has ordered comedy venues to remain closed while permitting
movie theaters, casinos, Saturday Night Live, bowling alleys, billiards halls, gyms, jazz clubs,
museums, catering halls for weddings, restaurants and bars with incidental music and other
entertainment and recreation venues that pose similar or greater risks of COVID-19 transmission
to reopen.

5. The comedy venue shutdown is causing unnecessary financial hardship for
Plaintiff and its employees every day. Due to the shutdown, it has been forced to furlough all but

one of these employees.
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 3 of 16

6. Plaintiff seeks declaratory and injunctive relief under 42 U.S.C. § 1983 to remedy
Defendant’s violations of the Free Speech Clause of the First Amendment and the Equal
Protection Clause of the Fourteenth Amendment. Plaintiff also seeks declaratory and injunctive
relief to remedy Defendant’s violations of Article I, Section 8, of the New York State

Constitution and Article I, Section 11, of the New York State Constitution.

JURISDICTION AND VENUE
7. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.7. Venue is

proper in this District pursuant to 28 U.S.C. § 1391.

PARTIES
8. Plaintiff Stand Up NY, is one of nation’s leading comedy venues with its principal
place of business in the borough of Manhattan, New York. Because of Defendant’s executive
orders, the Stand Up NY has been shut down since March 16, 2020 through the date of the filing
of this Civil Action.
9. Defendant Andrew M. Cuomo is the Governor of New York. He acted under color
of state law at all relevant times. His official place of business is the State Capitol Building in

Albany, New York. He is sued in his official capacity.

PLAINTIFE’S COVID-19 SAFETY MEASURES
10. Plaintiff is a comedy venue that allows patrons to sit and watch live comedy,
while having the opportunity to share food and beverages with friends and family.
11. During the COVID-19 pandemic, Plaintiff has been prepared to put the safety of

its employees and guests first. By imposing stringent health protocols and making material
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 4 of 16

modifications to its floor plans and guidelines. Similar comedy venues are open and safely
operating in most jurisdictions throughout the country. These jurisdictions include the
neighboring states of Connecticut, Massachusetts, New Jersey, and Pennsylvania. They also
include Alabama, Alaska, Arizona, Arkansas, Colorado, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Kansas, Kentucky, Maryland, Michigan, Minnesota, Nebraska, Nevada, New
Hampshire, North Carolina, Ohio, Oklahoma, Pennsylvania, Puerto Rico, Rhode Island, South
Carolina, Tennessee, Texas, Utah, Virginia, Washington, and Wisconsin.

12. Plaintiff will implement daily temperature checks of employees and guests and
will require all guests and employees to wear masks.

13. Plaintiff will require masks for all guests and employees, and continue to screen
all employees for symptoms at the start of every shift. Plaintiff’s large venue space will naturally
allow for greater social distancing, but to keep its employees and guests safe, Plaintiff has
rearranged venue layouts, posted new safety signs, and shut down tables to ensure adequate
distancing. Hand sanitizer is strategically placed throughout the venue to promote healthy
practices, and all surfaces will be cleaned frequently throughout the day by dedicated staff.
Plaintiff has installed air purifiers and merv-13 filters. Plaintiff will work cooperatively with the
department of health to ensure that best practices are instituted and followed by its employees

and patrons.

NEW YORK’S DISCRIMINATORY SHUTDOWN ORDERS

14. On March 7, 2020, Defendant promulgated Executive Order 202 declaring a state

disaster emergency based on the outbreak of COVID-19. On March 16, 2020, Plaintiff was
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 5 of 16

ordered by Defendant’s executive order 202.3 to shutdown its small comedy venue effective at
8pm on March 16, 2020, until further notice.

15. As a result of Executive Order 202.3 (Attached as Exhibit A.), Plaintiff was
forced to close. Devastatingly, Stand Up NY remains closed to this day—nearly a year later.

16. In contrast, on June 26, 2020, approximately three months after his initial
executive order, Defendant issued Executive Order 202.45, which permitted certain “[l]ow-risk
indoor arts and entertainment,” including museums, aquariums, and art galleries, to reopen “in
eligible regions” if “operated in compliance with the guidance promulgated by the Department of
Health.”

17. Shortly thereafter, on July 6, 2020, Defendant issued Executive Order 202.48,
which provided that “the directives contained in Executive Order 202.3 that closed . . . movie
theaters, concerts, performances, churches, restaurants and bars,” shall “remain in effect only
until such time as a future Executive Order opening them is issued.”

18. Almost two months after that, on August 20, 2020, Defendant issued Executive
Order 202.57, which permitted “bowling alleys to open as of August 17, 2020 [sic] subject to
adherence to Department of Health issued guidance.” Order 202.57 also permitted any “gym,
fitness center or class, to operate subject to adherence to Department of Health issued
guidance . . . no earlier than August 24, 2020.”

19. On September 4, 2020, Defendant issued Executive Order 202.60. It permitted
“any facility authorized to conduct video lottery gaming or casino gaming .. . to open beginning
on or after September 9, 2020, subject to adherence to Department of Health guidance.”

20. On September 9, 2020, Defendant issued Executive Order 202.61. It permitted

Restaurants and Bars in New York City to resume “indoor dining” on September 30, 2020.
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 6 of 16

21. And next, on October 20, 2020, Defendant issued Executive Order 202.70, which
permitted “movie theaters” in certain areas “to open effective October 23, 2020 at 25% capacity
with up to 50 people maximum per screen, subject to adherence to Department of Health
guidance.”

22. On October 3, 2020, Saturday Night Live opened its 46th season with a live
audience. In order to follow New York State guidelines, SNL treated a typical studio audience
like its employees by paying them $150 each and “casting” them to be audience members. As a
result, SNL can have weekly live audiences in its shows as long as they pay the audience.

23. On January 29, 2021, Defendant announced that event venues in New York State
will be able to host wedding receptions at 50% capacity, to a maximum of 150 people, as of
March 15, 2021.

24. On February 10, 2021, Defendant announced that large New York venues like
Madison Square Garden and Barclay’s Center can reopen beginning February 23, 2021.

25. On February 22, 2021, Defendant announced that all movie theaters may reopen
in New York City on March 5, 2021.

26. On February 22, 2021, Defendant also announced that billiards halls can open on
March 5, 2021.

27. Defendant further announced that establishments that provide food and beverage
and recreational activities including darts, racket games and axe throwing may open on March 5,
2021.

28. Restaurants and bars in New York can have “live music” as long as the music is
“incidental” to the dining experience and not the draw itself.

https://sla.ny.gov/phase3-guidelines-for-on-premises-licenses
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 7 of 16

29. Defendant has never publicly explained how comedy venues are meaningfully
different from SNL, movie theaters, axe throwing venues, casinos, churches, video lottery
gaming facilities, bowling alleys, billiards halls, film houses, museums, aquariums, art galleries,
gyms, and fitness centers in the context of COVID-19.

30. Movie theaters, SNL, restaurants and bars, and wedding guests engage in similar
activities to comedy venue guests. Guests often visit with groups of family or friends and they
typically spend extended periods of time indoors. They are seated together in the venue and eat
and drink together. Yet these venues are permitted to operate under safety protocols that are
similar to what Plaintiff has proposed. For example, guests and employees are required to
maintain appropriate distance and wear masks. Surfaces and equipment must be frequently
cleaned, hand sanitizer must be made available throughout the venue, and hand hygiene must be
encouraged. Employees must be screened daily for symptoms, and facilities must cooperate with
the health department in tracing positive cases. Plaintiff has also proposed temperature checks at
the door.

31. The live audience at Saturday Night Live would be required to wear face masks
throughout the building and they would get their temperature checked at arrival; anyone with a
temperature check of 100.4 degrees or higher would be asked to leave. SNL is permitted to
operate under safety protocols that are similar to what Plaintiff has proposed.
https://www.nytimes.com/2020/10/06/arts/television/sn!-live-audience-paycheck.html

32. Likewise, bowling alley patrons’ activities do not meaningfully differ from the
activities of comedy venue patrons. Like bowling alley patrons, comedy venue patrons often

spend extended periods of time indoors. They often visit with groups of family or friends, and
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 8 of 16

they stay in their designated area. Yet bowling alleys are permitted to operate under safety
protocols that are similar to what Plaintiff has proposed. For example, guests and employees are
required to maintain appropriate distance and wear masks. Surfaces and equipment must be
frequently cleaned, hand sanitizer must be made available throughout the facility, and hand
hygiene must be encouraged. Employees must be screened daily for symptoms, and facilities
must cooperate with the health department in tracing positive cases. Plaintiff has proposed
temperature checks as well.

See Sports and Recreation Guidelines, available at https://on.ny.gov/3rlrbGL

See Interim Guidance for Sports and Recreation During the COVID-19 Public Health
Emergency, available at https://on.ny.gov/36yLFUb.

33. And casino and video lottery gaming guests likewise engage in similar activities
to comedy venue guests. They, too, typically spend extended periods of time indoors. They often
attend with groups of family or friends. They also remain in a designated area for a long period
of time and eat and drink. Yet casinos and video lottery gaming facilities are permitted to operate
under safety protocols that are similar to what Plaintiff has proposed. For example, guests and
employees are required to maintain appropriate distance and wear masks. Surfaces and
equipment must be frequently cleaned, hand sanitizer must be made available throughout the
facility, and hand hygiene must be encouraged. Employees must be screened daily for symptoms,
and facilities must cooperate with the health department in tracing positive cases. Plaintiff has
also proposed temperature checks of all patrons.

See Gaming Facility Guidelines for Employers and Employees, available at https://on.ny.gov/

3pESV pc;
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 9 of 16

Interim Guidance for Gaming Facilities During the COVID-19 Public Health Emergency,
available at https://on.ny.gov/30oJZMMX.

34. Similarly, movie theater guests engage in activities equally likely to present
concerns about the transmission of COVID-19. Movie theater patrons spend extended periods of
time indoors for entertainment purposes, with equivalent opportunities to purchase food and
beverages. Movie theater patrons often attend with groups of family or friends. Yet movie
theaters are permitted to operate under safety protocols that are similar to what Plaintiff has
proposed. For example, guests and employees are required to maintain appropriate distance and
wear masks. Surfaces and equipment must be frequently cleaned, hand sanitizer must be made
available throughout the facility, and hand hygiene must be encouraged. Employees must be
screened daily for symptoms, and facilities must cooperate with the health department in tracing
positive cases. Plaintiff has also proposed temperature checks of all patrons.

See Movie Theater Guidelines for Employers and Employees, available at https://on.ny.gov/

2NVJOgV;

 

Interim Guidance for Movie Theaters During the COVID-19 Public Health Emergency, available
at https://on.ny.gov/2Y BuahO.

35. Restaurants and Bars guests engage in activities equally likely to present concerns
about the transmission of covid-19. Restaurant and Bar patrons spend extended period of time
indoors in groups listening to live music or jazz with the opportunity to purchase food and
beverages. Restaurant and bar patrons often attend with groups of family or friends. Yet
restaurants and bars are permitted to operate under safety protocols that are similar to what

Plaintiff has proposed including temperature checks and contact tracing at the door.
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 10 of 16

36. Thus, over the last seven months, Defendant has allowed each of these similarly
situated businesses to reopen with appropriate safety protocols in place, while comedy venues
inexplicably remain closed, even though Plaintiff stands ready, willing, and able to implement
identical safety protocols to ensure the health and safety of its employees and patrons. Such
disparate treatment for similarly situated businesses has no countenance under the laws and
constitutions of the United States and the State of New York.

37. | The closure persists despite the State’s own data suggesting that similar
businesses are not significant causes of COVID-19 transmission. According to data released by
the State in December 2020, 73.84% of COVID-19 cases were traced to household or other
social gatherings. 3707 Brewerton Road, LLC v. Cuomo, No. 007139/2020, slip op. at 16 (N.Y.
Sup. Ct. Jan. 15, 2020). Arts and entertainment accounted for just 0.08% of cases and gyms for

just 0.06% of cases. (See New York Contact Tracing Data attached as Exhibit B.)

COUNT I

Violation of the First and Fourteenth Amendments to the United States
Constitution (Freedom of Speech)
42 U.S.C. § 1983

38. Plaintiff incorporates by reference the factual allegations in JJ 1-37.

39. “Judicial deference in an emergency or crisis does not mean wholesale judicial
abdication, especially when important questions of religious discrimination, racial
discrimination, free speech or the like are raised.” Roman Catholic Diocese of Brooklyn v.
Andrew M. Cuomo, 592 U.S.____(2020). (Kavanaugh, J., concurring).

40. “The arts have long been recognized to embody expressive speech and are thus

protected from governmental overreach by the First Amendment.” See, e.g., Ward v. Rock

10
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 11 of 16

Against Racism, 491 U.S. 781,790 (1989); Schad v. Borough of Mount Ephraim, 452 US. 61, 65
(1985).

41. — The public performance of artistic works represents an Exercise of First
Amendment rights.

42, Yet Defendant, through his executive order, has singled out Plaintiff’s speech on
the basis of its content. Movie theaters, jazz dinner theaters, churches, SNL, billiards halls, event
venues for weddings, casinos, restaurants and bars with live music, bowling alleys, sporting
event venues, film houses, museums, aquariums, gyms, and fitness centers are permitted to
reopen in New York. But comedy venues are not permitted to reopen.

43. | Defendant’s orders are overinclusive with respect to the State’s interest in
reducing the transmission of COVID-19. The precautions that Plaintiff has proposed— and that
museums, SNL, movie theaters, churches, restaurants and bars, jazz theaters, wedding venues
and film houses are required to take in New York—are adequate to reduce the risk of
transmission.

44. —_ Defendant’s orders are also underinclusive with respect to the State’s interest in
reducing the transmission of COVID-19. The activities that patrons engage in at these other
businesses are similar to the activities that guests engage in at Plaintiff’s comedy venues.
Compared to Plaintiff’s comedy venue, the risk of exposure to COVID-19 is thus similar, if not
greater, at businesses that Defendant has permitted to reopen.

45. Defendant has never publicly justified his discrimination against Plaintiff based

on the subject, function or purpose of the speech central to Plaintiff’s business.

11
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 12 of 16

46. As applied to Plaintiff, the issuance and enforcement of Defendant’s orders

violate the Free Speech Clause of the First Amendment made applicable to the states by the

Fourteenth Amendment.
47, At all relevant times, Defendant’s actions were taken under color of state law.
48. Plaintiff has no adequate remedy at law for the deprivation of its constitutional
rights.

49. Plaintiff will be irreparably harmed in the absence of declaratory and injunctive

relief.

COUNT I
Violation of Article I, Section 8, of the New York Constitution
(Liberty of Speech)

50. Plaintiff incorporates by reference the factual allegations in §J 1-37.

51. | The performance of comedy that is the heart of Plaintiff’s unique business model
constitutes speech within the meaning of Article I, Section 8, of the New York Constitution.

52. | Defendant’s aforementioned orders single out Plaintiff’s speech on the basis of its
content.

53.  Defendant’s orders are overinclusive with respect to the State’s interest in
reducing the transmission of COVID-19 because they prohibit Plaintiff’s speech when safety
protocols would accomplish the same interest.

54. Defendant’s orders are also underinclusive with respect to the State’s interest in
reducing the transmission of COVID-19 because they allow speech by other businesses that pose

a similar or greater risk of COVID-19 transmission.

12
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 13 of 16

55. Defendant has never publicly justified his discrimination against Plaintiff based
on the subject, function or purpose of the speech central to Plaintiff’s business.

56. As applied to Plaintiff, the issuance and enforcement of Defendant’s orders
violate the right to freely speak protected by Article I, Section 8, of the New York Constitution.

57. Plaintiff has no adequate remedy at law for the deprivation of its constitutional
rights.

58. Plaintiff will be irreparably harmed in the absence of declaratory and injunctive

relief.

COUNT Il
Fourteenth Amendment to the United States Constitution
(Equal Protection of the Laws)
42 US.C. § 1983

59. Plaintiff incorporates by reference the factual allegations in JJ 1-37.

60. Defendant’s orders intentionally treat comedy venues differently from similarly
situated businesses. Movie theaters, jazz dinner theaters, churches, SNL, billiards halls, event
venues for weddings, casinos, restaurants and bars with live music, bowling alleys, sporting
event venues, film houses, museums, aquariums, gyms, and fitness centers are all permitted to
reopen in New York under Defendant’s orders. The activities at these businesses are similar to
the activities at Plaintiff’s comedy venues, and they pose similar or greater risks of COVID-19
transmission.

61. Defendant has never explained his reasons for treating comedy venues differently
from movie theaters, jazz dinner theaters, churches, SNL, billiards halls, event venues for

weddings, casinos, restaurants and bars with live music, bowling alleys, sporting event venues,

13
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 14 of 16

film houses, museums, aquariums, gyms, and fitness centers. There is no rational basis for
Defendant’s actions.
62. Defendant’s actions in promulgating and enforcing the closure of Plaintiff’s

venues deprive Plaintiff of the equal protection of the laws guaranteed by the Fourteenth

Amendment.

63. At all relevant times, Defendant’s actions were taken under color of state law.

64. ‘Plaintiff has no adequate remedy at law for the deprivation of its constitutional
rights.

65. Plaintiff will be irreparably harmed in the absence of declaratory and injunctive
relief.

COUNT IV
Article I, Section 11, of the New York Constitution
(Equal Protection of the Laws)

66. Plaintiff incorporates by reference the factual allegations in §§ 1-37.

67. Defendant’s aforementioned orders intentionally treat comedy venues differently
from businesses that conduct similar activities and pose similar or greater risks of COVID-19
transmission.

68. Defendant has never explained his reasons for treating arcades differently from
businesses that pose similar COVID-related risks, and there is no rational basis for Defendant’s
actions.

69. Defendant’s actions in promulgating and enforcing the executive orders requiring
the closure of Plaintiff’s comedy venues thus deprive Plaintiff of the equal protection of the laws

guaranteed by Article I, Section 11, of the New York Constitution.

14
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 15 of 16

70. Plaintiff has no adequate remedy at law for the deprivation of its constitutional
rights.
71. Plaintiff will be irreparably harmed in the absence of declaratory and injunctive
relief.
PRAYER FOR RELIEF

Plaintiff respectfully prays that this Court grant the following relief:

1. A preliminary injunction, followed by a permanent injunction, restraining
Defendant from issuing or enforcing any orders closing Plaintiff’s comedy venues
while any similar business, including a movie theaters, jazz dinner theaters,
churches, SNL, billiards halls, event venues for weddings, casinos, restaurants
and bars with live music, bowling alleys, sporting event venues, film houses,
museums, aquariums, gyms, and fitness centers is permitted to operate, and
further restraining Defendant from imposing any health and safety requirements
on Plaintiff’s comedy venues that are more restrictive than the least restrictive
requirements imposed on any similar business, including movie theaters, jazz
dinner theaters, churches, SNL, billiards halls, event venues for weddings,
casinos, restaurants and bars with live music, bowling alleys, sporting event

venues, film houses, museums, aquariums, gyms, and fitness centers; and

2. A declaratory judgment that (1) Defendant’s closure of Plaintiff’s comedy venue
violates the freedom of speech protected by the First and Fourteenth Amendments

to the U.S. Constitution, as applied to Plaintiff; (2) Defendant’s closure of

15
Case 1:21-cv-01776 Document1 Filed 03/02/21 Page 16 of 16

Plaintiff’s comedy venues violates the Equal Protection Clause of the Fourteenth
Amendment to the U.S. Constitution; (3) Defendant’s closure of Plaintiff’s
comedy venues violates the freedom of speech protected by Article I, Section 8,
of the New York Constitution; (4) Defendant’s closure of Plaintiff’s comedy
venue denies Plaintiff the equal protection of the laws guaranteed by Article I,
Section 11, of the New York Constitution.

3. An award of costs of this litigation, including reasonable attorney’s fees, pursuant
to 42 US.C. § 1988.

4, Such other and further relief as this Court may deem just and proper.

DEMAND FOR JURY TRIAL
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury

trial as to all issues triable by a jury.

Dated: March 1, 2021

THE MERMIGIS LAW GROUP, P.C.

___/s/ James Mermigis
James G. Mermigis, Esq.
Attorneys for Plaintiff

 

16
